 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaborers at 12 of the processes to transfer tubes from one operationto the other.Likewise, after the finished product is sent to the ware-house, extensive manual operations are necessary to prepare the prod-uct for delivery.Some of the manual labor requiredin the productionand packaging operationsis performed by employees in categoriessought by the Petitioner,viz,warehousemen and handymen.TheEmployer has 28 warehousemen and 27 handymen,of which 12 ware-housemen are located in the finished tube warehouse and 16 are locatedin the manufacturing plant.The handymen are located throughoutall threebuildings.Both these categories are supervised by differentforemen depending on the plant location to which they are assigned.The Employer has two shipping clerks.One of these employeesspends the major part of his time driving a customer service truckbetween the Employer's plant and points in the metropolitan Phila-delphia area.The restof histimeis spent in clerical duties, whichincludes the preparation of bills of lading.The other shipping clerkand the 4 other employees assigned to driving spend from 1 to 2 hoursa week haulingmaterialsby truck fromone to the other of the Em-ployer's buildings;the remainderof their timeis spent in loading andunloading their own trucks or the trucks of other drivers.The employeessought bythe Petitioner are dispersed throughoutthe Employer's three buildings,havediverse supervision,and most ofthem do unskilledworksimilar to that ofotheremployees not soughtby the Petitioner.2In these circumstances,we find that the unit soughtby thePetitioner is neither a departmental nor a craft unit such as theBoard has in the past held to be entitled to separate representation,and that such unit is therefore inappropriate.'As there is only oneemployee who spends the major part of his time driving,we find thata separate unit of drivers only would also be inappropriate.We shall,therefore,dismiss the petition.[The Board dismissed the petition.]2 Employees located in other parts of the plant classified as carton preparation opera-tors,packing carton sealers,and tested tube cartoner perform the same duties and receivethe same rate of pay as handymen and warehousemen.Likewise,employees classified asbuffers and branders are assigned and perform the duties of warehousemen and handymenas the needs of the Employer require.8 SeeSears Roebuck & Company,112 NLRB 559.Rockingham Poultry Cooperative Inc.andUnion Local 27, Re-tail,Wholesale and Department Store Union,CIO, Petitioner.Case No. 5-RC'-1705.July 8, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert W. Knadler,hearing113 NLRB No. 42. ROCKINGHAM POULTRY COOPERATIVE INC.377officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer a3.The Petitioner seeks a representation election in a unit composedof employees at the Employer's newly acquired poultry processingplant at Richmond, Virginia.The Employer and the Intervenorcontend that this proceeding is barred by their contract which, by itsterms, covers the Employer's other five poultry processing plants, forwhich the Intervenor is the certified bargaining representative," aswell as "all other plants which the Company may operate hereafterduring the term of this agreement." This contract was executed on'March 9, 1954, and was automatically renewable annually absent a60-day notice.Pursuant to a timely notice, the contract expired onMarch 9, 1955.The parties to the contract agreed orally, pendingnegotiation of a new agreement, to consider the expired contract asin effect on a day-to-day basis.On April 21, 1955, they executed anagreement extending the terms of the contract until September 9, 1955.The Employer leased, sometime prior to March 9, 1955, a poultryprocessing plant in Richmond, Virginia, and began operating thisplant on March 15, 1955. The Employer retained most of the formeremployees at this plant, and the former owner remained as plantmanager.There is no evidence as to interchange of employees be-tween this and other plants of the Employer. A general plant superin-tendent is in charge of the Employer's entire operation, including the,Richmond plant.The-contracting parties agreed that for 90 days after the Employerbegan operations at Richmond, the Intervenor would not seek to en-roll the Richmond employees into membership, and the wages andother terms of employment specified in the contract would not be'applied at the Richmond plant.1As the Employer operates several plants in Virginia and West Virginia, and shipped.in excess of $250,000 worth of goods out of State, we find, contrary to the Employer, thatit is engaged in commerce and that it will effectuate the policies of the Act to assert juris-diction.The Ransom and Randolph Company,110 NLRB 2204.2 The Intervenor, Local 393, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, intervened on the basis of its contract interestThe parties refused to stipulate that the Petitioner is a labor organization within themeaning of the Act. As it is an organization which represents employees for collective-bargaining purposes, we find that it is a labor organization within the meaning of Section2 (5) of the Act.3 The Intervenor had been the bargaining representative of the Employer's employees ina companywide unit for a number of years. In June 1954, following a consent election,the Intervenor was certifiedby the Boardas the representative for such a unit, which atthat time covered the Employer's poultry processing plants at Broadway, Winchester,Stuarts Draft, and Alma, Virginia, and Moorefield, West Virginia. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing facts, we are of the opinion that theRichmond operation, newly acquired by the Employer, is a completelynew operation and not a mere accretion.We therefore find that, asthe collective-bargaining contract between the Employer and 'theIntervenor had been executed prior to the acquisition of the newoperation on March 15, 1955; as the parties were operating on March157 1955, on the basis of an oral agreement; and as the extension agree-ment executed on April 21, 1955, was, during the period in question,inapplicable to the Richmond plant, there is no contract bar to thepetition filed on April 29,1955'Accordingly, we find that a question affecting commerce exists con-cerning the representation of the Richmond, Virginia, employees, ofthe Employer within the meaning of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The Employer and the Intervenor maintain that only a company-wide unit is appropriate, and that the Richmond plant should be in-cluded in such a unit. The Petitioner contends that a unit limited tothe employees at the Richmond plant is appropriate.The record indicates that the work now being performed at theRichmond plant is essentially the same as that performed at the otherplants of the Employer.However, the Employer has engaged newemployees at the Richmond plant and this plant is separately super-vised, although there is some centralized control.Furthermore, theBoard normally permits employees at a new plant to decide whetheror not they wish to be separately represented.'Accordingly, under all the circumstances of this case, we are of theopinion that, for the purposes of collective bargaining, the employeesat the Richmond plant may constitute a separate appropriate unit ormay appropriately be included in the multiplant unit currently rep-resented by the Intervenor.'We shall, therefore, make no determina-tion with respect to the employees at the Richmond plant at this time,but shall first ascertain the, desire of these employees as expressed inthe election directed herein.We shall direct an election among the following employees: All pro-duction and maintenance employees at the Employer's Richmond,Virginia, plant, including local truckdrivers and shipping and re-ceiving employees, but excluding office clerical employees, outsideweighmaster, technical employees, and all supervisors as defined in theAct .7* Southwestern Greyhound Lines, Inc.,112 NLRB 1014;TheYaleand Towne Manufac-turing Company,112 NLRB 12685Armstrong Cork Company(LancasterFloorPlant),106 NLRB 1147,at 1149.6 Southeastern Greyhound Lines, Inc,supra,Scrtvner Stevens Company,104 NLRB506, at 507;Armstrong Cork Company (Lancaster Floor Plant), supra.7 The parties were in substantial agreement as to the composition of the proposed unit,which the Petitioner amended at the hearing,without objection,to conform with the con-tractual unit. HAMILTON WATCH COMPANY379If the majority of the employees in the above-described votinggroup cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director is instructed to issue a certification of represen-tatives to the Petitioner for such unit, which the Board, under thecircumstances, finds to be appropriate for purposes of collective bar-gaining.If the majority of the employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be included in the existing unit currently representedby the Intervenor, and the Regional Director will issue a certificationof results of election to that effect. If the majority of the employeesin the voting group cast their ballots for neither labor organization,they will be taken to have indicated their desire to be unrepresentedby any labor organization appearing on the ballot, and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]HamiltonWatchCompanyandInternationalAssociation ofMachinists,District#98, AFL,Petitioner.Case No. 4-RC-2648.July 28,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius Topol, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer?3.The Employer contends that its current contract with the Inter-venor constitutes a bar to the instant proceedings.The Petitionercontends that the contract contains an illegal union-security provisionand, thus, could not serve as a bar herein.At the hearing and inits brief the Intervenor, although asserting that the contract does not1In view of our disposition of the contract-bar issue of this case, it is unnecessary forus torule upon the hearing officer's refusal to admit evidence pertaining to the enforce-ment of the union-security provisions of the contract between the Employer and theIntervenor.2 Hamilton Watch Workers Union (affiliated with the American Watch Workers Union),herein called the Intervenor, was permitted to intervene on the basis of its current con-tract with the Employer covering the employees here involved.,113 NLRB No. 46.